DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending as filed 05/28/2020.

Information Disclosure Statement
The information disclosure statement submitted 05/13/2020 and 07/02/2020 were properly filed in compliance with 37 CFR 1.97 and considered.

Rejections
35 U.S.C.102(a)(1): The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20120113924A (published 10/16/2012; translation provided by Google Patents).
	KR20120113924A describes a pharmaceutical composition or food additive containing an extract of Daphne genkwa, prepared from the stems and roots of Daphne genkwa with a C1-C5 alkyl alcohol (Abstract; [0015]), for preventing or treating diseases caused by Nurr1 dysfunction, including Parkinson’s disease ([0007],[0008][0013],[0018],[0026],[0033]). KR20120113924A specifically exemplifies a methanolic extract of Daphne genkwa ([0036]-[0045]), however, the members of the C1-C5alkyl alcohol genus are small enough such that a skilled artisan could at once envisage each member (e.g., methanol, ethanol, propanol, etc.). 
The methanolic and ethanolic extracts inherently contain at least one of the claimed diterpenes. For example, Chen, et al., Phytomed., 21:82 (2013) indicate that the ethanolic extract of daphne genkwa contains the claimed compounds yuanhuadine (Formula 14), yuanhuafine (Formula 1), yuanhuapine (Formula 6), yuanhuatine (Formula 15), and wikstoremia factor M1 (Formula 12). (pp. 83-84). JP2010241727A (published 10/28/2010; translation provided by Google Patents) indicates that the methanolic extract of daphne genkwa contains the claimed compound genkwadaphnine (Formula 2). ([0072]).
KR20120113924A anticipates claims 1-10 because it teaches pharmaceutical compositions and food additives containing Formula 1, Formula 2, Formula 6, Formula 12, Formula 14, and Formula 15. 


35 U.S.C. 101: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena (i.e., natural products) without significantly more. 
	Step 1:  Claims 1-10 recite compositions of matter comprising compounds, thus, the claims fall into a statutory category of invention under 35 U.S.C. 101. 
Step 2A1:  The specification indicates that the compounds encompassed by claims 1-10 are found in Daphne genkwa. (Specification, p. 11). If the nature-based product limitations are naturally occurring, as here, there is no need to perform the markedly different characteristics analysis, because the limitations are, by definition, directed to a naturally occurring product and thus falls under the product of nature exception. (MPEP 2106.04(c)(I)). Accordingly, claims 1-10 are drawn to judicial exceptions.  
Step 2A2:  This part of the eligibility analysis evaluates whether each claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application.
	Claims 1-10 do not contain additional elements beyond the naturally occurring compounds themselves. In addition, the claims are drawn to compositions of matter rather than applications of those compositions and do not represent practical applications of the claimed compositions. The intended use contained within the claims, e.g., “A pharmaceutical composition for the prevention or treatment of. . .” does not impose structural limitations of the claimed compositions, which are structurally complete even in the absence of the recited intended uses. Therefore, the intended use is not considered to be a limitation. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").
	Step 2B:  This part of the eligibility analysis evaluates whether each claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
Claims 1-10 do not contain additional elements beyond the naturally occurring compounds themselves. Furthermore compositions comprising the claimed compounds represent well understood, routine, and conventional knowledge, as evidenced by KR20120113924A, Chen, and JP2010241727A. Accordingly, the claims lack inventive concept and do not amount to something more than the judicial exceptions themselves. 

Conclusion
Claims 1-10 are pending.
Claims 1-10 are rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655